Citation Nr: 0605971	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-33 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for right knee Osgood-
Schlatter's disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

The veteran alleges that he began to experience severe pain 
in his right knee during boot camp, which continued after his 
discharge from service.  He states that he had not 
experienced comparable symptoms prior to service.

Service medical records indicate that the veteran was treated 
for knee pain during his first weeks of training.  Physicians 
noted that the veteran had a ten-year history of Osgood-
Schlatter's disease, and November 1961 x-rays of the 
veteran's right knee showed evidence of prior Osgood-
Schlatter's disease with fragmentation of the tibial 
tubercle.  The veteran denies that he experienced or reported 
a childhood history of the disease.  He alternatively argues 
that, if VA finds that the veteran had Osgood-Schlatter's 
disease prior to service, there is evidence of record that 
his condition worsened as a result of service.  Service 
medical records from December 1961 show that the veteran used 
crutches for three continuous weeks, and a physician opined 
that Osgood-Schlatter's disease was aggravated during 
service.  
 
The veteran did not seek additional treatment for knee pain 
during or after service.  In an August 2004 Statement of the 
Case, the RO stated that it would not order a medical 
examination to assess the nature and severity of the 
veteran's disability because there was no evidence of record 
indicating that the veteran had an ongoing disability that 
was aggravated by service; however, during his September 2005 
hearing before the Board, the veteran submitted evidence of 
September 2005 private treatment related to the veteran's 
complaints of chronic knee pain.  X-ray images from that 
examination showed degenerative changes involving all three 
joint compartments of the veteran's right knee, with 
irregular bony densities anterior to the proximal tibia of 
uncertain etiology.  The physician opined that old ununited 
fracture fragments, myositis ossificans, or other etiologies 
could have produced the irregularities.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to order a medical examination of the veteran if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
otherwise indicates that the veteran has a disability or 
recurrent symptoms of a disability that may be associated 
with an in-service injury or disease.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  
Additional evidence obtained since the RO's 2004 Statement of 
the Case indicates that the veteran may have a current knee 
disability, but further development is required before VA can 
determine whether the veteran's current knee problems are 
related to his in-service knee injuries.

Therefore, this matter is remanded for the following action:

1.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his right knee pain.  The 
examiner should review all pertinent 
medical records and obtain a history of 
the condition from the veteran.  The 
examiner should render all appropriate 
diagnoses and state whether it is at least 
as likely as not that any disability 
diagnosed is proximately due to the 
veteran's period of service.  If the 
examiner finds that any diagnosed 
disability is related to the Osgood-
Schlatter's disease shown in service, the 
examiner should opine whether that 
condition was permanently worsened beyond 
its natural progress during service.  All 
opinions expressed must be supported by a 
complete rationale.

2.  When the additional development is 
complete, review the case on the basis of 
the additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

